107 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ida Mae Williams LEWIS, Plaintiff-Appellant,v.CALIFORNIA SUPREME COURT;  Jack Runnion;  Jones, Clifford,McDevitt, Naekel & Johnson;  Hinton & Pashkowski, PeterHinton;  Hinton & Alfert;  Michael McCabb;  John Hill;Hill, Schwartz & Stenson;  Paul Frassetto;  Martin &Frassetto Belzer, Jacki, Katzen, Hulchiy, Murray & Balamuth;Richard Bridgman, Defendants-Appellees.
No. 96-16253.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ida Mae Williams Lewis appeals pro se the district court's order dismissing for failure to state a claim Lewis' original complaint and first amended complaint against the California Supreme Court, her former attorneys, and others;  and the district court's order refusing to file her second amended complaint for lack of federal jurisdiction.  We affirm for the reasons set forth in the May 23, 1996 Order dismissing the action with leave to amend and in the June 28, 1996 Order directing that the second amended complaint not be filed.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3